DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.
	On page 7 of the amendment, Applicant argued that Rossi fails to disclose, expressly or inherently, that the plurality of light emitting elements emits light having mutually different non-zero intensities, and that the light emitted from the plurality of light emitting element create a pattern 8 with regions having different light intensities after passing through the microlens array.
	However, the Examiner respectfully disagrees. Rossi clearly teaches that the light emitted from the plurality of light emitting element can emits light having mutually different non-zero intensities (paragraph 0300, FIG. 2 is a schematic illustration of a pattern 8 created by structured light 5 produced by the apparatus of FIG. 1…The dark spots indicate locations of high light intensity, whereas white area indicates regions of low light intensity; paragraph 0301, It turned out that for specific selections of pitches P1, wavelengths L1 and distances D1, a contrast present in such a pattern is particularly high, whereas for other distances, only much lower contrast is present in a created pattern; paragraph 0305, As is obvious from FIG. 3 (cf. the small arrows), particularly high contrast is present if N1 is an integer. For the setup underlying the graph of FIG. 3, N1=2 promises highest contrast, and in the case of N1 being 1 or 3 or 4, also very high contrast patterns can be obtained. For higher integers N1, still a high contrast is obtained, which is clearly higher than contrast for non-integer numbers in between.  Therefore, it is clear that the light emitted by the plurality of light emitting elements create a pattern 8 with regions having different light intensities as shown in fig. 3, said pattern with different light intensities is created emitted lights with different wavelengths as taught in paragraph 0044; in addition, paragraph 0314 teaches that the light intensity produced by the light sources can be made use of more efficiently, since then, no (or only little) intensity is emitted into undesired directions (outside the desired field of view), which means that different light intensities are produced by the light emitting elements). 
	 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 6-7, 9-11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi et al. (US 2018/0267214) hereinafter “Rossi”.
As per claim 1, Rossi discloses an optical device comprising: 
 a pattern 8 created by structured light 5 produced by the apparatus of FIG. 1…The dark spots indicate locations of high light intensity, whereas white area indicates regions of low light intensity; paragraph 0301, It turned out that for specific selections of pitches P1, wavelengths L1 and distances D1, a contrast present in such a pattern is particularly high, whereas for other distances, only much lower contrast is present in a created pattern; paragraph 0305, As is obvious from FIG. 3 (cf. the small arrows), particularly high contrast is present if N1 is an integer. For the setup underlying the graph of FIG. 3, N1=2 promises highest contrast, and in the case of N1 being 1 or 3 or 4, also very high contrast patterns can be obtained. For higher integers N1, still a high contrast is obtained, which is clearly higher than contrast for non-integer numbers in between.  Therefore, it is clear that the light emitted by the plurality of light emitting elements create a pattern 8 with regions having different light intensities as shown in fig. 3, said pattern with different light intensities is created emitted lights with different wavelengths as taught in paragraph 0044; in addition, paragraph 0314 teaches that the light intensity produced by the light sources can be made use of more efficiently, since then, no (or only little) intensity is emitted into undesired directions (outside the desired field of view), which means that different light intensities are produced by the light emitting elements); and 
a lens array including a plurality of lenses (figs. 1, 4 and 8, microlens array L1), the light having mutually different non-zero intensities (paragraph 0300, FIG. 2 is a schematic illustration of a pattern 8 created by structured light 5 produced by the apparatus of FIG. 1…The dark spots indicate locations of high light intensity, whereas white area indicates regions of low light intensity; paragraph 0301, It turned out that for specific selections of pitches P1, wavelengths L1 and distances D1, a contrast present in such a pattern is particularly high, whereas for other distances, only much lower contrast is present in a created pattern; paragraph 0305, As is obvious from FIG. 3 (cf. the small arrows), particularly high contrast is present if N1 is an integer. For the setup underlying the graph of FIG. 3, N1=2 promises highest contrast, and in the case of N1 being 1 or 3 or 4, also very high contrast patterns can be obtained. For higher integers N1, still a high contrast is obtained, which is clearly higher than contrast for non-integer numbers in between.  Therefore, it is clear that the light emitted by the plurality of light emitting elements create a pattern 8 with regions having different light intensities as shown in fig. 3, said pattern with different light intensities is created emitted lights with different wavelengths as taught in paragraph 0044; in addition, paragraph 0314 teaches that the light intensity produced by the light sources can be made use of more efficiently, since then, no (or only little) intensity is emitted into undesired directions (outside the desired field of view), which means that different light intensities are produced by the light emitting elements) emitted from the plurality of light emitting elements (figs. 1, 4 and 8, array S1 of light sources) being incident on the lens array (as shown in figs. 1, 4 and 8, the light from the light sources is incident on the microlens array L1), and the lens array is configured to transmit the light having mutually different non-zero intensities emitted from the plurality of light emitting elements (as shown in fig. 1; see also paragraphs 0049-0050), 
wherein light emitted from one light emitting element of the plurality of light emitting elements of the array light source is incident on at least two lenses of the plurality of lenses of the lens array (see figs. 1, 4 and 8; paragraph 0296). 
As per claim 2, Rossi discloses the optical device according to claim 1, wherein the array light source includes the plurality of light emitting elements arranged in an uneven positional relationship (fig. 6 shows that distance Q1x is different than distance Q1y). 
claim 3, Rossi discloses the optical device according to claim 1, wherein light emitted from the optical device includes light having different intensities (high light intensity and low light intensity as taught in paragraph 0300; paragraphs 0314 and 0414). 
As per claim 6, Rossi discloses the optical device according to claim 1, wherein the array light source includes the plurality of light emitting elements having mutually different emission areas via which the light is emitted (figs. 15-16; paragraphs 0350-0351). 
As per claim 7, Rossi discloses the optical device according to claim 3, wherein light with a first intensity obtained by superposition of light emitted from the plurality of light emitting elements (paragraph 0388, the power or light intensity of the features may be increased due to the use of multiple LSAs (when compared to illumination with a single LSA only); paragraph 0395), and light with a second intensity emitted from one light emitting element of the plurality of light emitting elements are generated (paragraphs 0085, 0202, 0205, 0207, 0395 and 0406). 
As per claim 9, Rossi discloses the optical device according to claim 1, wherein the lens array includes the plurality of lenses arranged in one of a square arrangement, a rectangular arrangement, and a hexagonal arrangement (see MLA L1 in fig. 5). 
As per claim 10, Rossi discloses the optical device according to claim 1, wherein each of the plurality of light emitting elements is a vertical cavity surface emitting laser (paragraph 0077). 
claim 11, arguments analogous to those applied for claim 1 are applicable for claim 11; in addition, Rossi discloses a detector configured to detect light emitted from the optical device and reflected by an object (paragraphs 0241-0244).
As per claim 15, arguments analogous to those applied for claims 1 and 6 are applicable for claim 15. 
As per claim 16, Rossi discloses the optical device of claim 1, wherein the light emitted from the plurality of light emitting elements is incident on at least one lens of the plurality of lenses of the lens array (see fig. 1).
As per claims 17-18, arguments analogous to the last two limitations of claim 1 are applicable for claims 17-18.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossi et al. (US 2018/0267214) in view of Hammes et al. (2013/0044187) hereinafter “Hammes”.
As per claim 5, Rossi discloses the optical device according to claim 4; however, Rossi does not explicitly disclose wherein the array light source includes at least two electrode patterns to perform different electric control on the plurality of light emitting elements. 
In an analogous art, Hammes discloses wherein the array light source includes at least two electrode patterns to perform different electric control on the plurality of light emitting elements (paragraph 0027).  
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the array source light of Rossi by using a .

9.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossi et al. (US 2018/0267214) in view of Itabasi et al. (US 2020/0185443) hereinafter “Itabasi”.
As per claim 8, Rossi discloses the optical device according to claim 7, wherein when the plurality of light emitting elements configured to emit light with the first intensity are arranged at an interval Δx (fig. 1, Q1); 
However, Rossi does not explicitly disclose that Δx satisfies an expression as follows in at least one of a direction parallel to a lens arrangement axis of the lens array and a direction perpendicular to the lens arrangement axis, 
Δx = L tan θ = L tan (                         
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            λ
                                        
                                        
                                            t
                                        
                                    
                                
                            
                        
                    ) = L                         
                            
                                
                                    (
                                    
                                        
                                            λ
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                                
                                    
                                        1
                                        -
                                        
                                            
                                                (
                                                
                                                    
                                                        λ
                                                    
                                                    
                                                        t
                                                    
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                     
where λ is an oscillation wavelength, t is a lens pitch of the lens array, and L is a light projection distance. 
From fig. 1 of Rossi, and in the case the light source illuminates couple microlenses, we will have P1 = Q1 = Δx = D1 tan ((opening angle/2) = θ)
P and wavelength of incident light λ in the equation of  P.sin θ = m.λ
Therefore, from the equation                         
                            θ
                            =
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            m
                                            λ
                                        
                                        
                                            P
                                        
                                    
                                
                            
                        
                      
Hence Q1 = Δx = D1 tan (                        
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            m
                                            λ
                                        
                                        
                                            P
                                        
                                    
                                
                            
                            )
                        
                     which is equal to D1                         
                            
                                
                                    (
                                    
                                        
                                            m
                                            λ
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                                
                                    
                                        1
                                        -
                                        
                                            
                                                (
                                                
                                                    
                                                        m
                                                        λ
                                                    
                                                    
                                                        t
                                                    
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
In the case diffraction order m=1 the equation becomes 
Δx = D1 tan (                        
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            λ
                                        
                                        
                                            P
                                        
                                    
                                
                            
                            )
                        
                     = D1                         
                            
                                
                                    (
                                    
                                        
                                            λ
                                        
                                        
                                            t
                                        
                                    
                                    )
                                
                                
                                    
                                        1
                                        -
                                        
                                            
                                                (
                                                
                                                    
                                                        λ
                                                    
                                                    
                                                        t
                                                    
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
Rossi and Itabasi are in the same field of endeavor, and both discloses all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their known claimed elements using known techniques to yield predictable results.

10.	Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossi et al. (US 2018/0267214) in view of Meir et al. (2015/0341619) hereinafter “Meir”.
As per claim 12, Rossi discloses the detection device according to claim 11; however, Rossi does not explicitly disclose wherein the detector includes: a plurality of imagers, and wherein the detection device uses image information captured by each of the imagers, and parallax information on the plurality of imagers to acquire three-dimensional information on the object.

Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the detection device of Rossi by using more than one imager, as taught by Meir, to allow the system to constructing a three-dimensional reconstruction of the scene (Meir; paragraph 0104).
 As per claim 13, Rossi discloses wherein a lens arrangement axis along which the plurality of lenses are arranged in the lens array is non-parallel to a pixel arrangement direction of an image sensor of each of the imagers (fig. 27A; paragraphs 0420-0422). 
As per claim 14, Rossi discloses the detection device according to claim 11; however, Rossi does not explicitly disclose an electronic apparatus comprising: circuitry configured to receive information from said detection device to make a determination based on the information; and a controller configured to control an electrical signal based on the determination by the circuitry.

Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the detection device of Rossi in view of Meir, in order to control the operation modes of the imaging devices and have sufficient brightness level.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482